 

Exhibit 10.1

Amendment and Exercise Agreement

This Amendment and Exercise Agreement (this “Agreement”), effective as of July
17, 2007, is made among SatCon Technology Corporation, a Delaware corporation
(the “Company”), and the entities identified on Schedule A hereto (the
“Investors”).

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
July 19, 2006 (as amended, the “Purchase Agreement”), among other things, the
Investors purchased from the Company certain securities of the Company,
consisting of Notes, Warrant As and Warrant Bs; and

WHEREAS, the parties hereto desire to enter into this Agreement to, among other
things, revise the Exercise Price (as defined in the Warrant Bs) under the
Warrant Bs to $1.31 per share and cause the exercise in full of all Warrant Bs
as of the effective date of this Agreement at the new Exercise Price, all in
accordance with the terms of this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:

1.             Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Purchase Agreement.

2.             Effective Date.  This Agreement shall be effective when the
Company and all of the Investors have executed this Agreement.

3.             Conversion Price.  Effective as of the effective date of this
Agreement, the “Exercise Price” under the Warrant Bs shall be $1.31 per share.

4.             Exercise of Warrant Bs.  Effective as of the effective date of
this Agreement, pursuant to Section 4(b) of the Warrant Bs, each Investor hereby
elects to exercise in full such Investor’s Warrant B (for the number of Warrant
Shares set forth on Schedule A hereto) at the new Exercise Price and, in
connection therewith, hereby agrees to pay to the Company within one business
day of the effective date of this Agreement the aggregate Exercise Price set
forth on Schedule A.  Pursuant to the terms of the Warrant Bs, as a result of
such exercise and payment, the Company shall issue to such Investor the number
of Warrant Shares and Additional Warrants set forth on Schedule A in accordance
with the Warrants Bs.  The effective date of this Agreement shall be the
“Exercise Date” for all purposes under the Warrant Bs.  The parties agree that
this Agreement shall serve as an “Exercise Notice” under the Warrant Bs and,
accordingly, each Investor does not have to deliver a separate Exercise Notice
to effect such exercise under such Investor’s Warrant B.


--------------------------------------------------------------------------------


 

5.             Note Amendments.

(a)           Each Investor agrees that the first sentence of Section 6(c)(iii)
of such Investor’s Note (to the extent such Investor still holds a Note) is
hereby deleted in its entirety and the following is hereby inserted in its
place:

“If the Company has not obtained Shareholder Approval (as defined below), then
the Company may not issue in excess of the Issuable Maximum upon (i) conversions
or redemptions of the Notes, (ii) as payment of principal or interest on the
Notes, or (iii) exercise of the Warrant Bs.”

(b)           Each Investor agrees that the last sentence of Section 6(c)(iii)
of such Investor’s Note (to the extent such Investor still holds a Note) is
hereby deleted in its entirety and the following is hereby inserted in its
place:

“The Company and the Holder understand and agree that shares of Common Stock
issued to and then held by the Holder as a result of conversions or redemptions
of the Notes, as payment of principal or interest on the Notes, or exercise of
the Warrant Bs shall not be entitled to vote on any resolution to obtain
Shareholder Approval pursuant hereto.”

6.             Shareholder Approval.  The Company shall hold a special meeting
of shareholders at the earliest practical date after the date hereof, but in no
event later than December 31, 2007, for the purpose of obtaining Shareholder
Approval (as defined in the Notes), with the recommendation of the Company’s
Board of Directors that such proposal be approved; provided that no such meeting
shall be required to be held if the Notes are no longer outstanding.

7.             Excluded Stock.  The Investors hereby confirm and agree that the
Common Stock issued upon exercise of the Warrant Bs, upon the term set forth
herein, is encompassed within the definition of “Excluded Stock” under the
Purchase Agreement pursuant to subsection (C) thereof.

8.             SEC Reports.  The Company has filed all SEC Reports required to
be filed by it under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the one year period preceding the date
hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed, other than with
respect to information required to be included in the Company’s Quarterly Report
on Form 10-Q for the quarter ended June 30, 2007, the filing of which is not yet
due.

2


--------------------------------------------------------------------------------


 

9.             Listing and Maintenance Requirements.  The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements of the Nasdaq Capital
Market.  The Company has previously filed a “Notification Form: Listing of
Additional Shares” with The Nasdaq Stock Market with respect to the shares of
Common Stock issued or issuable under the Transaction Documents.

10.           Registration Statement.  The Warrant Shares underlying the Warrant
Bs have been registered for re-sale by the Investors pursuant to a Registration
Statement on Form S-3, as amended (File No. 333-136673), which was declared
effective by the SEC on September 27, 2006.  The Company has not received any
notification from the SEC of a stop order suspending the effectiveness of such
Registration Statement and is not aware that the SEC has initiated any
proceedings for that purpose.

11.           Information.  In connection with the warrant exercises
contemplated hereunder, each Investor hereby acknowledges and agrees that:  (i)
the Company may be in possession of material nonpublic information concerning
the Company (the “Information”) that may not be known to such Investor,
including, without limitation Information concerning capital raising efforts,
operational and financial performance, and future prospects; (ii) such Investor
represents and warrants to the Company that such Investor has such knowledge and
experience in financial and business matters and that it is capable of
evaluating the merits and risks of the warrant exercises contemplated hereunder;
(iii) such Investor has not relied upon any written or verbal representations of
the Company; (iv) such Investor’s decision to exercise such Investor’s Warrant B
is based entirely upon publicly available information concerning the Company and
such Investor’s own investigation and due diligence concerning the Company, and
such Investor has not relied on the Company to provide access to information
concerning the Company or its securities and such Investor is not relying on
Company to disclose the Information; and (v) to the full extent permissible by
applicable law, the Company shall have no liability to such Investor or its
affiliates and such Investor, on behalf of itself, its officers, directors,
stockholders and affiliates, hereby waives, releases and discharges forever any
claim, action or proceeding that it might have against the Company, based on,
arising out of or related to the Company’s knowledge, possession or
nondisclosure of the Information in connection with the warrant exercises
contemplated hereunder.

12.           Disclosure.  The Company confirms that neither it nor any person
acting on its behalf has provided any of the Investors or their agents with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, other than the transactions contemplated by
this Agreement.  On or before 8:30 a.m., New York time, on the business day
following the effective date of this Agreement, the Company shall file a Current
Report on Form 8-K with the Securities and Exchange Commission describing the
terms of this Agreement and including as an exhibit to such Current Report on
Form 8-K this Agreement.  As a result of the filing of such Current Report on
Form 8-K, the Company shall have publicly

3


--------------------------------------------------------------------------------


disclosed all material, nonpublic information delivered to any of the Investors
in connection with this Agreement.

13.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. 
In the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

****************

4


--------------------------------------------------------------------------------


 

Schedule A

Investor

 

Warrant Shares

 

Aggregate Exercise
Price @ $1.31 per share

 

Additional Warrants

 

 

 

 

 

 

 

 

 

Iroquois Master Fund, Ltd.

 

757,576

 

$

992,424.56

 

378,788

 

 

 

 

 

 

 

 

 

Rockmore Investment Master Fund Ltd.

 

454,546

 

$

595,455.26

 

227,273

 

 

 

 

 

 

 

 

 

RHP Master Fund, Ltd.

 

303,031

 

$

396,970.61

 

151,516

 

 

 

 

 

 

 

 

 

Highbridge International LLC

 

303,031

 

$

396,970.61

 

151,516

 

 

 

 

 

 

 

 

 

Capital Ventures International

 

636,364

 

$

833,636.84

 

318,182

 

 

 

 

 

 

 

 

 

Enable Growth Partners LP

 

227,273

 

$

297,727.63

 

113,637

 

 

 

 

 

 

 

 

 

Enable Opportunity Partners LP

 

45,455

 

$

59,546.05

 

22,728

 

 

 

 

 

 

 

 

 

Pierce Diversified Strategy Master Fund LLC, Ena

 

30,303

 

$

39,696.93

 

15,152

 

 

 

 

 

 

 

 

 

Hudson Bay Fund, LP

 

242,425

 

$

317,576.75

 

121,213

 

 

 

 

 

 

 

 

 

Hudson Bay Overseas Fund, Ltd.

 

60,606

 

$

79,393.86

 

30,303

 

 

 

 

 

 

 

 

 

Bristol Investment Fund, Ltd.

 

196,970

 

$

258,030.70

 

98,485

 

 

 

 

 

 

 

 

 

Nite Capital LP

 

181,818

 

$

238,181.58

 

90,909

 

 

 

 

 

 

 

 

 

Alpha Capital Anstalt

 

196,970

 

$

258,030.70

 

98,485

 

 

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

SATCON TECHNOLOGY CORPORATION

 

 

 

By:

/s/ David B. Eisenhaure

 

Name:

David B. Eisenhaure

 

Title:

President and CEO

 

 

[SIGNATURE PAGE OF INVESTORS FOLLOWS]

6


--------------------------------------------------------------------------------


 

[SIGNATURE PAGES OF INVESTORS TO AGREEMENT]

 

IROQUOIS MASTER FUND, LTD.

 

By:

/s/ Joshua Silverman

 

Name:

Joshua Silverman

 

Title:

Authorized Signatory

 

 

ROCKMORE INVESTMENT MASTER FUND LTD

 

By:

/s/ Bruce Bernstein

 

Name:

Bruce Bernstein

 

Title:

President

 

 

HIGHBRIDGE INTERNATIONAL LLC

 

By:  Highbridge Capital Management, LLC

 

By:

/s/ Adam J. Chill

 

Name:

Adam J. Chill

 

Title:

Managing Director

 

 

RHP MASTER FUND, LTD

 

By:  Rock Hill Investment Management, L.P.

By:  RHP General Partner, LLC

 

By:

/s/ Keith Marlowe

 

Name:

Keith Marlowe

 

Title:

Director

 

 

7


--------------------------------------------------------------------------------


 

BRISTOL INVESTMENT FUND, LTD.

 

By:

/s/ Paul Kessler

 

Name:

Paul Kessler

 

Title:

Director

 

 

HUDSON BAY FUND, LP

 

By:

/s/ Yoav Roth

 

Name:

Yoav Roth

 

Title:

Principal and Portfolio Manager

 

 

HUDSON BAY OVERSEAS FUND, LTD

 

By:

/s/ Yoav Roth

 

Name:

Yoav Roth

 

Title:

Principal and Portfolio Manager

 

 

CAPITAL VENTURES INTERNATIONAL

 

By:  Heights Capital Management, Inc., its authorized agent

 

By:

/s/ Martin Kobinger

 

Name:

Martin Kobinger

 

Title:

Investment Manager

 

 

8


--------------------------------------------------------------------------------


 

ENABLE GROWTH PARTNERS LP

 

By:

/s/ Adam Epstein

 

Name:

Adam Epstein

 

Title:

Principal

 

 

ENABLE OPPORTUNITY PARTNERS LP

 

By:

/s/ Adam Epstein

 

Name:

Adam Epstein

 

Title:

Principal

 

 

PIERCE DIVERSIFIED STRATEGY
MASTER FUND LLC, ENA

 

By:

/s/ Adam Epstein

 

Name:

Adam Epstein

 

Title:

Principal

 

 

ALPHA CAPITAL ANSTALT

 

By:

/s/ Konrad Ackerman

 

Name:

Konrad Ackerman

 

Title:

Director

 

 

NITE CAPITAL LP

 

By:

/s/ Keith A. Goodman

 

Name:

Keith A. Goodman

 

Title:

Authorized Signatory

 

 

9


--------------------------------------------------------------------------------